DETAILED ACTION
1.	The amendment received on June 10, 2022 has been entered into the record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
3.	Claims 4-5, 12, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 4, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a method for imaging a thermodynamic phase of at least one cloud ‘wherein the step of determining the value of the Stokes S1 polarization parameter comprises: measuring an Angle of Polarization (AoP) of the incident light in an instrument plane of the multipixel image sensor; transforming the AoP measured in the instrument plane to a scattering plane at each pixel; and determining the value of the Stokes S1 polarization parameter for each pixel with the AoP referenced to the scattering plane,’ in combination with the rest of the limitations of claim 4.  Claim 5 is allowed at least by virtue of their dependency from claim 4.
As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a method for imaging a thermodynamic phase of at least one cloud ‘wherein the threshold value for different pixels of the multipixel image sensor varies as a function of a scatter angle of the incident light,’ in combination with the rest of the limitations of claim 12.  
As to claim 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a system for imaging a thermodynamic phase of at least one cloud ‘wherein the system determines the values of the Stokes S1 parameters by: measuring an Angle of Polarization (AoP) of the incident light in an instrument plane of the multipixel image sensor; transforming the AoP measured in the instrument plane to a scattering plane at each pixel; and determining the value of the Stokes S1 polarization parameter for each pixel with the AoP referenced to the scattering plane,’ in combination with the rest of the limitations of claim 20.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886